15-1823
Francis v. Kings Park Manor, Inc.



                             United States Court of Appeals
                                                FOR THE
                                           SECOND CIRCUIT
                                           _________________

              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
in the City of New York, on the 5th day of April, two thousand nineteen.

Present:
                  Rosemary S. Pooler,
                  Debra Ann Livingston,
                  Raymond J. Lohier, Jr.,
                        Circuit Judges.

Donahue Francis,

                  Plaintiff – Appellant,

v.                                                                                15-1823

Kings Park Manor, Inc., Corrine Downing,

                  Defendants – Appellees,

Raymond Endres,

                  Defendant.


      It is hereby ORDERED that this Court’s decision and opinions, issued on March 4, 2019,
are WITHDRAWN.

                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk of Court